DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kohgo et al (US 2017/0071708) in view of Brademeyer (WO 2007/071779).
In regard to claim 21, Kohgo discloses a denture frame (denture base 20) comprising: a polymer composition (par 211 discloses the denture base being made of a polymer component consisting of polyphenyl sulfone and polyether ether ketone) consisting essentially of poly (ether ether) ketone “PEEK” and polyphenylsulfone “PPSU” polymers (par 211 discloses a polymer component consisting of polyphenyl sulfone and polyether ether ketone and par 224 discloses that the sulfone based resin being PPSU)
Kohgo fails to disclose the polymer composition consisting essentially of: (i) from about 30 wt% to about 80 wt.% of the at least one PEEK polymer, relative to the total weight of the polymer composition; (ii) from about 10 wt.% to about 60 wt.% of the at least PPSU polymer, relative to the total weight of the polymer composition; (iii) less than about 30 wt. % of a particulate filler comprising a pigment, and optionally, one or  more additives selected from the group consisting of ultraviolet light stabilizers, antioxidants, processing aids, lubricants, and radiopaque compounds, wherein in the polymer composition, there is less than 5 wt. % of glass fiber relative to the total weight of the polymer composition. 
However, Brademeyer teaches a polymer composition (poly biphenyl ether sulfone P2 diluted with poly aryl ether ketone P1 as disclosed on page 2, lines 25-29) consisting essentially of 

(ii) from about 10 wt.% to about 60 wt.% of the at least PPSU polymer, relative to the total weight of the polymer composition (Examples E1-E5 as set forth in Table 1, page 15; where the desired poly biphenyl ether sulfone P2 is PPSU as disclosed on page 9, lines 25-26) ; 
(iii) less than about 30 wt. % of a particulate filler comprising a pigment, and optionally, one or more additives selected from the group consisting of ultraviolet light stabilizers, antioxidants, processing aids, lubricants, and radiopaque compounds, wherein in the polymer composition, there is less than 5 wt. % of glass fiber relative to the total weight of the polymer composition (page 14, lines 19-24 disclose a list of optional additional ingredients A, and lines 25-32 disclose a desired percentage of these materials being preferably below 5% and that good properties are seen when it is free of all the additional ingredients A, as such the limitation of less than 5 wt.% glass fiber and 30 wt. % additional ingredients is disclosed by the reference) for the purpose of providing desired friction and wear resistance (see page 2, lines 30-34).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kohgo to have the polymer composition consist essentially of the portions of PPSU, PEEK and particulate filler as disclosed by example 1-5 of Brademeyer for the purpose of providing improved and desired friction and wear resistance. 
 In regard to claim 42, Kohgo/Brademeyer disclose the claimed invention as set forth above in claim 21. Brademeyer further teaches the ratio of concentration of the at least one PEEK polymer to the at least one PPSU polymer range from 50/50 to 80/20 (see examples E2-E5 on page 15), for the reasons set forth above. 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kohgo in view of Brademeyer as applied to claim 21 above, and further in view of Hrenak (US 2012/0107771).
In regard to claims 25-26, Kohgo/Brademeyer disclose the claimed invention as set forth above for claim 21, but fails to disclose at least one finish line including a substantially flat inner surface (claim 25) and the finish line is asymmetric in cross section in relation to the entire frame along a plane perpendicular to the length of the plane (claim 26).

    PNG
    media_image1.png
    279
    504
    media_image1.png
    Greyscale

Annotated figure 4

 However, Hrenak teaches at least one finish line including a substantially flat inner surface (outer surface of bonding surface 16b, which is defined by a finish line and where the flat inner surface which is seen in annotated figure 4 as at an angle less than 20 degrees, which is recited in current specification) and the finish line is asymmetric in cross- section in relation to the entire frame along a plane perpendicular to the length of the plane (see annotated figure 4, 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kohgo to have a denture frame at least one finish line including a substantially flat inner surface and the finish line has an asymmetric cross section in a plane perpendicular to the length of the finish line as set forth above in claims 25-26 and disclosed by Hrenak for the purpose of improving comfort and flexibility when attaching the partial dental prosthesis to a patient.
Claims 27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over  Kohgo in view of Brademeyer  in view of Hrenak as applied to claim 25 above, and further in view of Kusano et al (US 4,634,381).
In regard to claim 27, Kohgo/Brademeyer/Hrenak disclose the claimed invention as set forth above in claim 25, but fails to disclose a retention grid comprising at least one retention hole having an area of less than about 10 mm"2 . 
However, Kusano discloses a denture frame (partial dental prosthesis 1 of figures 7,8 and 9A-B) which discloses a retention grid (plate 18) comprising at least one retention hole (small apertures 17) for the purpose of absorbing forces due to mastication or receiving projections of the lining (col 5, lines 15-30). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kohgo/Brademeyer/Hrenak to have a retention grid comprising at least one retention hole as disclosed by Kusano for the purpose of absorbing forces during mastication and receiving projections of the lining of the denture (Kusano, col 5, lines 15-30). 
In re Aller, 105 USPQ 233.
In regard to claims 30-31, Kohgo/Brademeyer/Hrenak/Kusano disclose the claimed invention as set forth above in claim 25, Hrenak further teaches a denture base comprising a denture frame (100 with 10).
However, Kusano further teaches an artificial gum (denture base 3as disclosed in col 3, lines 30-45) disposed on the retention grid (see figures 7-8) and having at least one artificial tooth (artificial teeth 2) in contact with the artificial gum (see figure 7 -8) for the purpose of improving comfort and flexibility when attaching the partial dental prosthesis to a patient (par 41). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify further Kohgo/Brademeyer/Hrenak/Kusano to have the denture comprising an artificial gum disposed on the retention grid resulting in contact with the inner surface of the finish line and at least one artificial tooth in contact with the artificial gum as disclosed by claims 30 and 31 and described in Kusano for the purpose of improving comfort and flexibility when attaching the partial dental prosthesis to a patient.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Kohgo in view of Brademeyer as applied to claim 21 above, and further in view of Kabushiki (EP 2 550 952A2).

However, Kabushiki teaches particulate fillers within a polymer composition (par 8 discloses particulates being within a dental matrix resin) wherein the distribution of particle diameters such that at least 80 % of the primary particles have a diameter greater than 40 % of the average diameter and less than 700 % of the average diameter (par 12 discloses the primary particles of a first large group being more than 0.8 of distribution where the average diameter in between 0.5 to 2.0 times the representative particle size) for the purpose of preserving stability when it is in the form of a paste to minimize polymerization shrinkage (par 11). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the particulate fillers of the polymer composition of Kohgo/Brademeyer have a distribution of particle diameters such that at least 80 % of the primary particles have a diameter greater than 40 % of the average diameter and less than 700 % of the average diameter as disclosed by Kabushiki for the purpose of preserving stability when it is in the form of a paste to minimize polymerization shrinkage.
Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772